 

Case 5:21-cv-00037-WB Document 13 Filed 04/30/21 Page 1 of 16

Tn The Uniied SiatkeS Disiricl cove +
FOF Tne Eastern Qistrics @F Pennsyiwan ce

JOHMOES ZaTeE OATES
(PLOINTLEF)
C1) Oc\ion No.
v, oll- 0034
OFF CEC JUSHA Niners
Jorn Dee (OFFICES ONS SCENE)
Jorniane Ose lNortnaugion Gutly
Frisen Inte Sto)" Isnin] Jare
Ove (Hedical staPP)* Jorn [Jane Doe
Police Supennisor/T mining ard netic)
Pepartvervt), eke, all.
(OE FEMOANTS)

 

GHENDED COUPLGTNT

ToTne Honsmable Judges) of Said Court :

AL. Hon, coves the Plain] PrO-Se, aAer Oring forvally
denied Counsel, at 4nis tite Ouerding His conplain, assed OFF an
Order of this eoort(March Lo, 2021) . Hithin such order +he Plante
INOS granted an extension of tue not 4o-exceed cost (Gert) Le, 203|).
On this day (Opri | 17,2021) the PlainhEF 18 sending this Gut ary
avended coupiaint Via Firs) Closs vail, in accordare to-+ne
qe ordered KyAMS curt. Nherefice, PliMie Perein holds
firuly 4oot such auenduent 15 indeed jwely and cespecttilly

represen dhe FOMONIY '

(ary
"Case §:21-cv-00037-WB.- Document.13.Filed:04/30/21 Page 20f 16-9

an are “uci snies 0 Deir wort fox <The tose

: ; o : oS | oie & Roreyhuania, shall pees | lof \axiason4 40 cont,
; _ * oxceph fe Oy axh Ouendvent. Pe

4 sett ant 15 5 inde are coe bee LotleeS

A So cine herein arise, omg Uried, State Ostrich cot for oS ae

 

a The Eeglemy. Dinh of Cree ania, ‘ne Pe vere %o toopatinte — : : -

ae. chs water

ee uy Pein i, Johwoes 2 Doice Coie, a “abe ine ea ¢ chins . ae
a, ofeed 1 109. a) a.cihizen orire. Unite, S005, an fic ES
Se roeied Conshivhonall rigs, which inthis pariculy ar cose

 

a "9 quar ¢ of such oe were ae ~

 

 

 

 

 

; © ‘inhi “woes Die - Ces, fcoe i ieorenty

 

3 caine Ske Grvecional sree 0, Gere owsip oo.
 

© Case 5:21-0v-00037-WB Document12 Filed 04/90/21 Page3of16

4, orRrdant: J “Winker, HOS ssa a olice orice

: on the ayer eastn, acd cal ives Lentioned bevein held
SS a pet Ge be navies) atane $e of ayn waders iM

4, reendanta) < oom onder ae te toceroed)

ES . ecindeed Nethanpbn aw Jai soft Ciniote ), onda al ee

| Heh 9 soon vase

 

‘ “here + nae) Nerhaupt cox. Jail \(vedica Sot ), on a al

hee ventioned perein held dre ratte. of becical Soft ot a

are ete: of auth vociden ch cla

10. “ceerdant (5) Soon schalerone or lie ove “cae oe .

ce ae Alice offic) Jor tre: Oty of Easton, and. od” oe

atts $e ventions, herein, rel. re. cesinont) =

_ a |, ceertont 4) aon nunile 3 Jane ¥ Cre Gone coed) oe
yere -jngend tee Eason Police Teaming, adlor Sa@ly) ekare ce
| Sepecucor anni a. respedoble ue Howe. In qoscse qo4re. a
Cais herein, a \ Plains Fi eehier- 4nak auch, een) ee a
are in 9 org a wang woe onioes 0 oro pee ore ae ee
 

oy File fl : ore ed boys tne + OFFS | 9 nich we cepa event Hen

a "SITET of rads.

1 3,208), Oo

 

ia Ona : cugat .

 

12. 5 Coli + nece diss ake 4 joare Dancin in Dols

 

“Case §:21-cv-00037-WB Document 13 Filed 04/30/21. Page 40f16.

ee ca os P crers "r8 we oe

: oS . wpautes oO vote ire Pe Pec \ ‘ay rg qn | | : Be - .

aN. mies 7) one ey pode skh me

“6. omer yen ane 40. > Ove Pile vp Sot a

ee or nis 5 sleep andlor urconecioweness

 

 

re “Te. O.Firearla was tOond ¢ on abe Ponti? 7 a

 

A oFticers aso late fond dovgpr ee

cat S eee

- | - / oe in course, of: 4rying 40. wake Are. Plainniee Fon his sleep a. -
PE -ordlor UNDNAGHHESS, ee

ee 5 ea ote a oe
wen 3 be cocaine io a a ere croc ae aces

 
“Case §:21-cv-00037-WB. Document 13. Filed 04/30/21 Page Sof 160

6. “oer coef cesetcch on) 3 aduncory Fon

ee oe se 1 gaint teamed that re was taken straight 10 re

Oe © - fal ie Station or eas ct, ond 105 $104 s sen Shy ens,

oe ae or Hea, Pee « ee

4 rer ore esearch nerd cacy Fou

oe sce seen by 45,1 nor. ‘Hop bi, Doctor 8 &. cord 03 Le .

 

HS “a. oper ~ eave ceceorch ond. s odceny Gow me oS
a Counsel, Plaine yearned that ( alaol 4esh 40 see. hon oe

yoda PIaOHEL CONSUMED HOS oduinse’. Nor any Fel

Hoes a ero veoh (sete et) HOS ve 40 deter re if Paictif T o a

“al. ore core! S ceach ond epeiey eon

 

 

 

 

 

a = ee wos vse Waihe wee, nee “oaane Ole tion | ’ =

-orthe. Canty Joi) 40. deteruine. if ony ) \arop or seal\

~_quenity, of nares vere ‘conmved, Nite) atoll ‘nat ow) . os ae

. . gerd Plaintiff into shack, DA DIM adhe presentdiive othe

 

fore, iF oat seeated ena aan corey Kot oe
_ Tinlied *0 alcohol pote Ce ee
oe tant Partie earned rot een, © peTSO HS
Abe sieels deeb intoxication, or fo a ent rove. suosone
18 standard protool grote EMS are called 4 6 mh 1

a oe _ pease 10 Insure o a ee cor auferlde 08 ee

Case 5:21-cv-00037-WB Document 13 Filed.04/30/21 -Page 6 of 16

ou are are) ceeearch wdc advocacy Gon

 

 

- okGUE EMENT

18. ‘ning \ i a a

 

a 4 3B nt viltune deprivation of o his orn m litecty, | | o -

- - : els {pot refi iCly « ly needs 45. {foraralble Cayct to reensider oe Ae
os a jreir denial a cunse). Plaine Res, re wos not atraried- | 2
Ss “byte ea ie “oer at ne i) ce e Sat, a furter ak es

ay 1 Oink € sory needs his , Yororcde cork

ee 4 40. walt ow count |40 orogerly orheul atc ais, dlaivs a See

— = | sacle nis. acerca cnd dower property. ¢ ond on a a

26, Olainker ~ erin \5 09 4 40 5 oriculote: is”

: te the oe | re can) ond preys his Honorabe: ean - | a
“Case 5:21-cv-00037-WB Document 13 - Filed 04/30/21. Page 70f16-

“Ab, Hiv cespels 40 ae water of oFficer ‘oshin

eS | oe a unlonfull \\y agarchirg, and seizing | be, Peitioner
understands 4not such otter 16 indeed a patter of ©

- a = diopute - Ao e ren ic on are. conc\nsion of AS civinal . o aS
eee coe, 008. a a on qusion a wil be getecuined eo eee

 

ay a “feapeets ANd, Le in oso Dro} cove 4 to soc ee ee

- condivston. a ae oe | eee acon

 

aap ws an - Painbiee Firaly belies “abd althagh 2 ws. 5 . - 2
vonorabie Cyt. Will nol entertain. soe Aisouie of (Nega| ee
——-ggairch ond Biguee, Ths Yoroaible Caer os yee pones
Bs 40 hear abe Plainiier onahe safely sped. of are. initial | oo

ae : rene of om\cer Hirer, onsler Are ote Getendons, oe -

Pe 28. ‘lth ese io pahis Corts aisrossion his : oe
. abe @rlqces
eee pesgeet 40 < on + arces\ee, @ eolice o oer Hust] een

a a - ws Provide uedical | care +0 on Andwidoal ako Has inp a Q o

oe Gorey: abe course ofan arrest nihen, ane need. iS. sO.

Ne a : ~ obviods Aha o reosonolig rained” Ofer ~ iid ceugpie -
es a abe p necesstly OC avenion a ee

8 adeesirgshis standard We aust che with

we a “supper 4 of tre record attatched dred See €oston Sorice oe ae

a oe Deport Frade o call Ane oO vole HOS eying

 
 

. ~~ 8 Se ee
es ad ile 0s: if the icine ‘Nos ah cise ove 30° es

“Case 5:21-cv-00037-WB. Document 13. Filed 04/30/21 ‘Page 80f16:

“ ss vnare cet ror 0 peor ne,

2. In coe 4p pei dig * OS 5 yneronn

oe ask ihe vale (The Aainvi) wos twrr, deod, conecions a
ae ynconsclaus, onder Are influenec of adect dl, under ne
Os Antverce: of any | carcalic or perscription, ot kelrer be ee oe

ne 0s, Hanes, Tree 10S 5 FO € eoaaich als aon - a

3 x isave Paine eeu, ‘epier sto robes)

me 2 ond produ are ect 10, po for Pore. orAcers When ee
erase these: Ayers of eivations arise, Within awe oricers, repos. / oe .
| ey, acknoniedor spor ne Hainer 0d 6 airong, odor & oo

~ alorel on im, re. vere Qc aot he OS, laying On

eke ie aire} CON QW Ase 40 Are Ooi ether being
Ls 40D acu, hurt {tow Ws Arunieres9 ,  sFFeriNG | (OW
BS aleotal intake, etc.” Jed ond ex NO ENS owed,
ee Vedica| 4C0, ‘alcohol Jest (Field o Greina\ ize wos
-coanvenied

5 ered ol ldo of. ok 400. pae ein.

   

2. ‘ue to- ape mole of are conve, n wos, sso a

o : “even cons dered f AM Pine consoned eve

 
 

aoe wap cBuirisieed, his, 16 “egorenk a 20 woe pecans coi,
Hoes he on cer) Wee discaceed 46r ae BOINNE \y JWG. - Ces
fos “inane SHeeh, ond eeervor with spr ° of ae € EUS, m Be

ae OFF rer 6) Scene 40 woe Wr pe

a6 indeed. y wos onctde « o Abe lice

es | “oftier's 5 te Ao Woe ony Vedic deter uration ,
does Paint’, o9pin. g wy Pe\ieves nod. sory VAOBYEES , = ee
bo - prorecol io), orocedure(s), are s2% in Pac 40 ereure. o ese

 

We safely of atizens ip. Weir care Cel EMS,
oa a - Hravedres, wedrcol meee Be)

BO ae ane Yack of ane ‘lieved oc0t000), vesieg,

ce ex. Ail) dake 14-19 Uninadn Woadace Prainhife coneuved ..
Fhe cl oF coherertness, cleciness etc. enables hiv Ab
eee fou iat re consimed, Loveord, sags, ee)

86 are =e of lta v. per barby Tip.

i 5 ae eed) esis ‘ater Scare Ao neck ¢ CON be ec a

oe | Ao 0 Yead40 eosionial ond unneccesary ether ing,”

~ When. dealing, wih ane consunetion oC alco), lore

ee unirected mere af sighifiand ond IMMediale: rath :

a hanes, apere are alo. signficon) | od ‘on, lasieQ
es — Parafol. aic@ves, Gy we Officer (3). euitting ¢ rotteol
ee Bs is  undear if ae Plaine C softened. (Oe ste

 
 

Case 5:24-cv-00037-WB. Document 13 Filed 04/30/21 Page10.0f16 =

ph is i€ thei ¢ failoe va cove ve nara wo ve elon " ee

een, More » probit. We st oe shat ate elaine _— an a

fend with ( (a) ‘Seper ‘alt TORIES § of donc ePID OES

 

oe ee Cnomely, Goel Comine ond Bridered —

a Cocaine). OFFI cers. ‘had ermal Aihe 40 ses such
Be fe rarwotics to odtain a conrchion] charge, wo fied

- we

| cat omer cs) an sore ied evece.eed

 

pret eco} (8) 404 inevre Abe: sorely oe ape r Aoinhier
a) within wee ee ond cone.

: a 38. Once. adane Police siation ane - eleinHEr ail
coherent 0S > not enecio. oy pecical attention

. ty ete,

By Once ~ cei 4o-4re € coy Sat ah ‘i ‘ocokerent 2 _
| placed | \avare invoke OOM ond. nas | fea
- . a oot seeh) 8) prey veda suet 40 oF ONer

ate » Pinter WOS

ps Mas. oe

coe oe ns, ‘body WO, wn “yeoparay er if said arcotics Jet = oe
. oe Here. ited with ne FTO, oF odor ¢ of Falcorol bey, Bo fo

 

 
 

“0. Case 5:21-cv-00037-WB’ Document 13: Filed 04/30/21. Page 11of 16.

“HO, -eloinnet believes ae ya ose e300

“a, el rie 4 ay vente ieves see or <r

Snes 3 “hen Pohice ‘acrived, strongly gue’ Wot alcoro\ with | ees
cocaine. and cract cocaine in his pockets ond. wos, oe
oe ; oe - “yi ig, in ane ‘ain eh are Bare a < 40 D oxy { tyne : /

a stale neo Bs

eto race ee SiH @ 3609, gell e obo

a cong fou Aen od narcotics: 9 Aree poet. oS : .

“4Q- TMs 5 Hororabble Cort states | in 4 Ys original

BENDA, vevorandon opinion ahod tne- AaiNNe does No} oroide. oes
gay foAva). allegations: Per oINiNg sO ane Nae. le ope
“AEE Dae: alleges vedic | need 0 or te ve fore oF celiberoke Oe
ee indifference, Dee

E 434 The ~ Lack \ aha ane 9 iON a 405. > NOnEEDS. oe

ou, the qpestion 40 45 corti ia: it gerial rote . ao

| - oe so ine are epee panes eke. ven nn
Case 5:24-cv-00037-WB. Document 13. Filed.04/30/21 Page12of16°

 

pec) uae 26. 5 a4 gestion 40 405 kool 18% see yee ace
ee ools ete. e+ in place did any of the eens

es ee voit ie eee of tee » Plank iby: vey? % eras - oo

ence Hb, Lo The ques ‘05h Cave i is: or “rain 40. tide oe
na oy ws gach h proto ond delaying, any eaten why
— reapecisto. alcoho! endlor alorel ond narcotics: wived,,
: ; ~ didit caus? any hor ad dre dine and Aver Oy ‘biNty ee
— 4o4reat, could such ERO couse p Able, fave o BO 2

copies: 40 ane Pai? eee

 

oe ok - eynitive - Oan0ges a 00,000 00 reach n Cetndent

: : os Conpensoreny Canages § 50,000.00. fad oven . : a

 

rae. coved SES. RAL

 

ApiS..hon

 

 

oa peo oF canst %0 a ontivlae fea) ———
OH Je ye
 

oo Case 5:21-cv-00037-WB Document 13 Filed 04/30/21 Page 13 of 16

EXHIBIT A

- sueroer oF oRENENT

 

4,36 e 5, 4 joi. Vaud enforce} omricersy :

“buy pon Finding UNCON SOLS PETSONS:

Tt shall ee dre duty oC al) Lan En@eeverds OMT cers 10
Anis Sate 40 Lake 0 dilige st effort to deferuire Af any |
person trey Vor God in a sey. coOmACLS OF YMCNSLIOUS
condition 1 an epilephe oF o iobene or any RersoN

AMO 19 suAering fro any oer We of \\\ne5s
rihich mUld cause Sel COMECIAISNESS OF UNBDNOCCS -
Ness, pefore such person oy oe charged With 4

ecime. TH any Lon Entorepern peice droll detewine :

that such person is aevally suF ering fOM On
of ico eich wold coust SAN) -conscieusneSS er

- unconecious ne85, r+ shall be Fig Ayty 40 eat aad

peTSONS physician immediately, oc Wo hove euch

‘person | juvediaiely scor6ooce) AO o Grys\elon oC
40. sove fei where EONS OF O POYSICON FE

_osnilobie. - os

2. Te ~ 3.3 Gra nos ond deliberate

aan indifference “in Suatons Wrere necessary vedica
eis freatvent 18 atlayed for BON. VEdCal CFASINS.”

save
Ra Bhs Beotov “ov-0¢ .00037- WB “Documaadige ronice eke ii le

 

 

 

 

 

 

 

oi » [Docket Number Be 1s xt eScap Wyaber veer CompleinInckdent Number
: Bade: L810 O3)g 4 BlO-B 20180803M6757 _
ot b : at oe Middle SYELU eBtso Last.” ek
co efendant Name Le _JAHMAES ce! _ZATRE ee _DATES_

 

 

 

| eae "AFFIDAVIT of PROBABLE CAUSE = ee ee
4, Your A Affiantis is a duly 6 sworn Police Officer for the City Of Eaton Police Department assigned: to >the 1800-¢00h | reseed s
ve “four. of duly. At the time of. this incident, your Afflant was | in full uniform in a fully marked patrol vehicle, Poe ees

 

o S 2, Officers were dispatched the the Dunkin Donuts, 1300 Northampton St, fora report of a male laying in the sireet..
-.. Officers arrived on scene and located this male, Ja

hmaes Dates (defendant), in the Unit block of S 13th St, behind te ny ae oe
- Dunkin Donuts. When Officers mde contact with th

So @ defendant, | could immediately: smell an odor of an alcoholic
-, beverage coming from the defendant's person. While tyi

ng to wake the defendant up, | observed a black handgun to. Me
be tucked/concealed in the waistband of the defendant's pants. W

hen first making contat with the defendant, his shirt:

was covering the firearm, completely concealing It. After taking possession of the. firearm, a Para Hi Cap Warthog :45

>. - caliber handgun bearing serial number P176400, it was confirmed fnrouan 8 Slate Belt Regional Police -Peperment that
‘the firearm was. Stolen, with the NICHG778727008. oes = a nS

 

 

8 it was also confirmed. that the defendant did not have a proper r conceal carry ’ permit and. was also 4 a elon not to
es possess, with having we Possessions with Intent To Deliver a Controlled | Substance 2 charge © on. hls record that he.
- plead guilty to. OREN SINE MESS SED ESE

. ‘4 The defendant. was also found to be with two clear baggies, containing 2, 29 of crack o cocaine 5 and : 3, 9. 9 grams of
- “powdered cocalne. The crack cocaine and powdered cocaine were fold tested with Positive results,

oe 6. ‘Your Afi ant respectuly asks that the defendant, Jahmaes Dates, answers to the charges listed above, oe

 

4 OFFICER JUSTIN WINTERS (1766) _ |) BEING DULY SWORN ACCORDING TO THE -
". LAW, DEPOSE AND SAY THAT THE FACTS SET FORTH IN THE FOREGOING AFFIDAVIT ARE TRUE
__ AND CORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION, AND BELIEF.

| CERTIFY THAT THIS FILING COMPLIES WITH THE PROVISIONS OF THE CASE RECORDS PUBLIC ACCESS at
POLICY OF THE UNIFIED JUDICIAL SYSTEM OF PENNSYLVANIA THAT REQUIRE FILING CONFIDENTIAL : eS
oo INFORMATION AND DOCUMENTS DIFFERENTLY. THAN NON-ONFIDENTIAL INFORMATION. AND ) DOCUMENTS. Cee

nl ee Peg

-Gionature, of ices

ee

 

 

Magister District J ud igo a
oes my commission expires first Monday of January, Zot

"ty, = - 2

 
    

\STER 1A t.

ro

ws
®

 

7 ssi, ae

on hy, *e, eoset
. om OR rise we
ua Mn

s

AOPC 411C+RevO7/i8. SSCS ~~ (1@) Page fort A
: : case 5: 21. “CV -00037- we ‘Document 13° Filed oa/sora ‘Page 15 of 1608S

cv ve Orr L (CLO Me ae - : . .

 

 

= E veri sal the facts 5 contained. inthe “above

Shs a ‘avenduent ace true and correc) 40 ine ceat ot My wo | -

ae — yn@eenten and belie T undersiend inating fs een ore
fe Bo verified aulyeh- 40 are. eenattes for UNO, falevfication- ee
4 - ta a tore © v uncer orwes c ode section 4 0 oR RL csi) Cue a

   

r £ reeby cocks sot T r OM 1 anis aoy y seeving we
| kee cep san tre ee od. anrer Codie
Melon :

abe ied! aces Diskic cor

Fortes Easler Oishi oF ern 2 ey

 

(Of ice OF the Cec)
_ Pili, %.\ \A0e- 08

fe N Mo 44g3.

a ber bey : : ee

| Ceo of SERVICE. oo ao a .

“ dahenes, Zaire ons es oS :
 

 

 

Case 5:21-cv-00037-WB Document 13 Filed 04/30/21 Page 16 of 16

ODehuaes Mites

NX -4 934

SCL Penner Tennshio
30) Tasttishon Orcive
CP \lefonit, Pa W232

INMATE MAIL
PA DEPT OF
CORRECTIONS

a

Clec’ of Court, EDR ak x e. Te
Jaues O. Byrne U.S. Cane ° Gey

Rou AWO4 °c
lod! MarYe+ Street

. =

Pn ladelphia, Va \G\Ou

Neal Hat oh halt egelfege

/
